Citation Nr: 0532307	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the benefit sought 
on appeal.  In December 2004, the veteran testified at a 
video conference hearing before the undersigned.  This issue 
was remanded by a Board decision in February 2005.


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
no greater than level IV in the right ear and II in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

By a rating decision dated in July 1981, the veteran was 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective May 15, 1981.  
This noncompensable evaluation has remained in effect to the 
present.

A November 2001 VA audiological evaluation showed air 
conduction pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
70
75
LEFT
30
30
30
65
70

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 68 percent in the left ear.

A December 2001 fee basis VA audiological evaluation noted 
that audiometric test results revealed speech reception 
thresholds of 20 decibels in each ear.  Word recognition 
scores using the Maryland CNC word list were 100 percent at 
each ear with a presentation level of 30 decibels.  Responses 
to pure tones revealed a moderate to moderate severe 
sensorineural hearing loss bilaterally.  It was noted that 
this type of hearing loss would make it difficult to hear 
normal conversation in both quiet and noise.  Test 
reliability was poor.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
70
80
LEFT
40
40
35
70
80

The four frequency average was 59 decibels at the right ear 
and 56 decibels at the left ear.

A September 2002 fee basis VA audiological evaluation 
indicated that the speech thresholds to be at 50 decibels in 
the left ear and 45 decibels in the right ear.  Pure tone 
thresholds were essentially symmetrical and revealed a 
moderate decreasing to severe sensori-neural hearing loss 
bilaterally.  Test reliability was considered to be good due 
to the consistency between the pure tone averages and speech 
recognition thresholds.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
65
80
LEFT
40
45
35
70
75

The four frequency average was 57.5 decibels in the right ear 
and 56.25 decibels in the left ear.  Word recognition scores 
were obtained using the Maryland CNC test, with results being 
80 percent in the right and 84 percent in the left ear.

At his December 2004 Board video conference hearing, the 
veteran testified that his hearing loss had worsened since 
December 2001 examination.  The veteran indicated that he was 
not fitted with hearing aids because he "just didn't know."  
He stated that he should have asked the VA at the hospital to 
try them but he did not ask.

In February 2005, the Board remanded the case for 
notification under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a VA 
examiner to reconcile the VA audiological test scores from 
2001 and 2002, and to obtain outstanding VA treatment 
records.  

VA outpatient treatment records dated between November 2001 
and July 2004 show complaints of hearing loss in November 
2001.

At his June 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
40
75
LEFT
35
50
55
70
70

The pure tone threshold at 500 Hz was not used in determining 
the evaluation but was used in determining whether or not a 
ratable hearing loss existed.  

Speech recognition study revealed thresholds of 96 percent in 
the right ear and 80 percent in the left ear.  The examiner 
noted normal tympanic membrane mobility bilaterally and 
absent acoustic reflexes bilaterally (consistent with 
severity of pure tone thresholds).  Poor inter-test 
reliability bilaterally was noted.  Pure tone average was 
17.5 dB greater than the speech reception threshold in the 
right ear and 21.25 dB greater in the left ear.  The results 
suggested mild to severe sensorineural hearing loss 
bilaterally; noting that the results might be elevated due to 
poor inter-test reliability.  

The examiner indicated that results noted in the claims file 
indicated mild high frequency hearing loss bilaterally when 
the veteran entered into the military.  In May 1968 the 
veteran was seen by an Ear-Nose-Throat (ENT) physician.  At 
that time the ENT physician noted that the veteran was 
malingering.  The examiner noted that at the veteran's 
release from active duty physical, significant hearing loss 
was noted.  The results were suggestive of "malingering".

The examiner noted that due to the history of this veteran's 
poor "testing responses" and his history of prior to and 
post active duty noise exposure, it was the examiner's 
opinion that the veteran's hearing loss was not at least as 
likely as not related to being on active duty.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in February 2002 concerning his 
claim for entitlement to a compensable evaluation for 
bilateral hearing loss, he was not prejudiced by such 
failure.  In this regard, written notices provided in 
February 2005 fulfill the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
parties to submit all pertinent evidence in their possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
to include the conduct of appropriate examinations.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
Service connection is in effect for a bilateral hearing loss 
with a noncompensable evaluation.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.86) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2005).

Analysis

The December 2001 and June 2005 VA audiological tests were 
judged by examiners to be unreliable.  In contrast, the 
September 2002 examiner found the reliability of that study's 
findings to be good.  That study revealed that the right ear 
had a 57.5 average decibel loss, and that the left ear had a 
56.25 decibel loss.  Speech discrimination was 80 percent in 
the right and 84 percent on the left.  Based on these 
findings a review of 38 C.F.R. § 4.86, Table VI, shows that 
the right ear has a Roman Numeral IV loss, and the left has a 
Roman Numeral II loss.  These equate to a noncompensable 
evaluation.  38 C.F.R. § 4.86, Table VII.  Accordingly, the 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


